Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 20190229962) in view of Kaisha (US 20070189149).
With respect to independent claims:
Regarding claim(s) 1/16/20, Peng teaches A channel estimation method of a wireless communication device ([0121], “Perform at least one operation of channel estimation.”), the method comprising: 
determining a pilot signal ([Fig.1, step S106 and 0103], “Determine a time-frequency location of a reference signal.”);
dividing the ... pilot signal ([0105], “Split the received reference signal into blocks based on a length of L to obtain N third symbol sequences.”) into a plurality of frequency resources ([0105 and 0107], “N third symbol sequences” And [0073], a “symbol sequence is corresponding to four resource blocks (RB), and each RB includes 12 resource elements (RE).” RB is a frequency resource.) including a first frequency resource ([0106], first block of third symbol sequences) and a second frequency resource ([0106], Nth block of third symbol sequences); 
generating ([0108], “Divide the N third symbol sequences by N coefficients respectively to obtain N fourth symbol sequences.”) a first signal chunk including the first frequency resource ([0108], first block of the N fourth symbol sequences.) and a second signal chunk including the second frequency resource ([0108], Nth block of the N fourth symbol sequences.); and 
estimating a channel value of the wireless communication device based on the first signal chunk and the second signal chunk ([0121], “Perform at least one operation of channel estimation and channel quality measurement by using the N fourth symbol sequences.”).
However, Peng does not specifically disclose descrambling a pilot signal. 
In an analogous art, Kaisha discloses descrambling a pilot signal ([0077], “A pilot signal 223 descrambled by the descrambling unit 210 is input to the channel estimation unit 211.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Peng to specify descrambling signal as taught by Kaisha. The motivation/suggestion would have been because there is a need to estimate channel quality. 

Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Kaisha, and further in view of Gao (US 20210258902).
Regarding claim(s) 2/17, Gao teaches wherein, the first signal chunk ([Fig.4], first sync signal block) includes at least one symbol index value and a plurality of first subcarrier index values ([0022], “s1 represents a start symbol index of the first synchronization signal block in a time unit.”) and the second signal chunk ([Fig.4], second syn signal block) includes the at least one symbol index value and a plurality of second subcarrier index values ([0022], “s2 represents a start symbol index of the second synchronization signal block in the time unit.”) are generated ([Fig.4].
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Peng to specify symbol index as taught by Gao. The motivation/suggestion would have been because there is a need to identify a symbol for SSB. 

Allowable Subject Matter
Claim(s) 3-15 and 18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411